 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDIronWorkers Local Union No. 606and L.R. FoyConstruction Co., Inc.Case 17-CP-112June 25, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 30, 1971, Trial Examiner David S. David-son issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Iron Workers Local Union No. 606, Hutch-inson, Kansas, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Pursuant to acharge filed on August 27, 1970, by L. R. Foy ConstructionCo., Inc., hereinafter referred to as the Employer, a com-plaint issued on November 13, 1970, alleging that since Au-gust 10, 1970, Respondent has picketed a jobsite of the Em-ployer with an object of forcing or requiring the Employer torecognize or bargain with Respondent as representative of theEmployer's metal building division employees in violation ofSection 8(b)(7)(C) of the Act. In its answer Respondent de-nies the commission of any unfair labor practices.A hearing was held before me in Hutchinson, Kansas, onJanuary 7, 1971. At the conclusion of the hearing oral argu-191 NLRB No. 113ment was waived, and the parties were given leave to filebriefs which have been received from all parties.'Upon the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERL.R. Foy Construction Co., Inc., is engaged in generalbuilding and construction work, including the construction ofmetal buildings in and around Hutchinson, Kansas. In thecourse and conduct of its business, the Employer annuallysells goods and materials and performs services valued inexcess of $500,000, of which in excess of $50,000 is for cus-tomers located outside the State of Kansas. The Employer isnow, and at all times material herein has been, engaged incommerce within the meaning of the Act, and it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDRespondent, Iron Workers Local Union No. 606, is a labororganizationwithin themeaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The 1967 agreement between the Employer andRespondentIn September 1967, the Employer had construction con-tracts for the Hutchinson National Bank and for the Metho-dist Home in Hutchinson. Both jobs required the services ofironworkers. In September, Respondent's business agent,Wayne Cole,' visited the Employer's president, Lyle R. Foy,to discuss the manning of these jobs. Cole told Foy that hehad come to see if he could furnish ironworkers for these twojobs, and Foy replied that he needed ironworkers for them.Cole asked Foy to enter into a stipulation agreeing to bind theEmployer to the existing agreement between the AGC ofWichita, Inc., and Respondent. Foy said that he wanted tolimit any agreement to the two specific jobs, and Cole in-dicated that he only wanted to cover those two jobs or similarlarge projects. Cole pointed out that the stipulation wasnecessary because otherwise the Employer would not be ableto pay benefits into the Union's health and welfare fundwithout evidence of a contract. Cole also told Foy that if theEmployer secured any other large jobs he should sign similarIFollowing the close of the hearing, the General Counsel and the Charg-ing Party filed motions to correct the transcript. Respondent objects to fourof the corrections requested in these motions. The General Counsel requeststhat p. 35, 11. 22-23, which read, "He said, 'I would like to talk about it alittlemore in coverage,' " be corrected to read, "He said, `I would like totalk about one with a little more in coverage.' " The Charging Party requeststhat the quoted portion be corrected to read, "He said, 'I would like to talkabout a little more coverage."' Respondent contends that the transcriptcorrectly reflects the testimony of the witness. I have asked the reporter torecheck her notes as to this sentence, and she has confirmed that the tran-script accurately reflects her notes as taken at the hearing. Although asindicated below, I am satisfied that the requested changes are consistentwith the import of the witness' testimony, I am not satisfied that the tran-script maccurately reflects what the witness stated and deny the request tocorrect this portion of the transcript. The other corrections requested appearto be warranted, and with the one exception noted, the motions are granted.The motions of the General Counsel and Charging Party have been markedas Trial Examiner's Exhibits 1 and 2 respectively and are received in evi-dence herein.Cole resigned as business agent of Respondent on October 29, 1970,and died before the commencement of the hearing. IRON WORKERS LOCAL 606585stipulations for these jobs so that Respondent would providemen for them.Foy indicated that he would talk to his attor-ney and let Cole know what he would do.Cole gave him acopy of the stipulation which he wanted signed.During their conversation,there was some discussion ofthe Employer'smetal building division.That division sellsand erects metal buildings of various kinds. The divisionemploys an average of approximately five employees in thefield, and the Employer has a superintendent and three jobforemen which it retains on its payroll full-time for this divi-sion.Foy told Cole that he didn't want to include the metalbuilding division employees under any agreement because hiscompetition was nonunion and paid below the Union's scale.Cole said that he did not expect the Employer to employRespondent'smembers in the metal building division untilthe rest of the competition signed up, when he would expectthe Employer to do the same.Shortly after his meeting with Cole, Foy discussed thestipulation with his attorney,and after making an addition toit,Foy signed the stipulation and returned it to Cole, who alsosigned it.In the stipulation,the Employer agreed with Re-spondent to be bound by the terms of the existing collective-bargaining agreement between Respondent and the AGC ofWichita, Inc. The language added by the Employer providedspecifically that the stipulation applied only to the MethodistHome and Hutchinson National Bank jobs. The stipulationwas dated October 5, 1967.After sending the stipulation to Respondent,the Employerasked Respondent to send ironworkers to the two jobs, andthey were sent as needed.2.The 1969 agreementIn April 1969,the Employer obtained another contract ofsubstantial size for construction of a housing project in SouthHutchinson, Kansas. The Employer prepared another stipu-lation,dated May 1, 1969, similar to the one it had previouslysigned,providing that it applied to the South Hutchinsonhousing project job only. Foy signed it, and sent it to Cole.Cole did not return a signed copy to the Employer,but whenthe Employer thereafter called Respondent for men for thejob,Respondent sent them,and the Employer made therequisite contributions to Respondent'shealth and welfarefund.3.The 1970 agreement and discussions betweenRespondent and the Employer before August 10In June 1970, the Employer obtained a contract for theconstruction of an addition to the courthouse in Hutchinson,Kansas. Foy prepared another stipulation similar to thosepreviously entered into, signed it, and sent it to Cole. Thisstipulation provided that it applied to the courthouse additionproject only.Cole again did not return a signed copy to Foy,but it was stipulated at the hearing that the contract stipula-tion signed by Foy was a valid and binding agreement be-tween the parties.Work on the courthouse addition project began on July 1,1970,and was scheduled for completion 1 year later. TheEmployer was the general contractor and employed severalcrafts directly at the site, pursuant to union contract. Someof the work on the job was subcontracted to electrical andmechanical subcontractors.Sometime in early July, Cole visited the jobsite where hefound Robert Goss, the job supervisor,and Richard Warner,the labor foreman,on the job at work tying columns. Coleasked Goss if they were going to need ironworkers on the job.Goss replied that they would at a later date.Cole then askedGoss if he and Warner were going to get off the rods and stoptying steel themselves. Goss said that they would.On July 9 in the afternoon,Cole visited Foy at his Hutchin-son office. Cole said that he was in town to sign up anothercontractor.Foy wished him luck and asked Cole what hecould do for him. Cole said that he was there to talk aboutthe courthouse addition job. Foy said that he had already sentin a stipulation covering that job and asked what more hecould do. Cole replied that he wanted to talk about one witha littlemore in coverage.'They then discussed the metalbuilding division and small jobs performed by the Employerthroughout the area. Cole asked how they were going to settleit,and Foy replied that he thought the only thing they coulddo was go with the existing contract stipulation.Cole repliedthat he was probably right, and said that he would go backto his office,talk to his attorney,and see if anything could bedone. He stated that in the meantime they would have tocontinue under the stipulation because it made it legal forthem to pay health and welfare benefits under the contract.Foy indicated agreement with that approach,and Cole saidthat he would talk to his attorney and come back in a fewweeks. Cole did not contact Foy thereafter.Shortly after Cole's visit to the jobsite, Goss called Re-spondent and asked to have an ironworker sent to the job.When one did not appear, Goss asked Fred Brown,the Em-ployer's vice-president and production manager,to assist himin getting an ironworker on the job. Brown made severaltelephonic requests to Respondent and finally on July 14, anironworker,Karl Harold,was sent to the job.Harold workedapproximately 7 hours that day. Goss observed him duringthe day, and concluded that Harold was not producingenough work.At the end of the day, he instructed his assis-tant to have Harold's check made out and to lay him off thejob.On the following day or shortly thereafter, Goss spoke toCole and again requested that an ironworker be sent to thejob. He asked for someone who could read plans and produce.Cole replied that Goss should have given Harold a day or twomore to demonstrate that he could do the job. Cole did notsay whether he would or would not send another man to thejob, and in fact another man was never sent.Goss did not callCole again, but he asked Brown to do so, and shortly there-after Brown called Cole to request another man. Cole saidthat Harold had worked on jobs for other contractors andthere had never been any complaint. Cole asked Brown whenthe Employer was going to send in an agreement for the job.Brown said he was sure that one had already been sent in, butthat he would check with Foy to make sure. Brown did nottalk to Cole about dispatching a man to the job thereafter,and Respondent did not send anyone to the job.Thereafter,the Employer made one further attempt to hirean ironworker for the job. Brown spoke to an ironworker whohad worked for the Employer in the past. The ironworkersaid he would have to check with Cole as he was then on ajob. He later informed Brown that Cole had told him that hecould not come to work on the Employer's project until hefound a replacement for himself on the job on which he wasthen working.He never came.JAlthough the General Counsel and the Charging Party moved to cor-rect the portion of the transcript concerning this statement to make Foy'stestimony more grammatically clear and I have denied their motions in thisrespect, Foy's testimony as it stands on the record and as I understood itat the time is clear thatCole told Foythat he wanted to talk about additionalcoverage beyond that provided in the stipulation signed by Respondent. Foywas not cross-examined as to this conversation,and there is no suggestionin his testimony that Cole's statements to Foy had any other meaning.Although Cole's death made it impossible for Respondent to offer any otherversion of this conversation, I am persuaded that Foy testified credibly. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Harold was released, work on the project continued,and Goss and several others tied steel as needed. Such workwould normally have been performed by an ironworker.4.The picketing at the courthouseaddition jobsiteOn August 10, a picket appeared at the courthouse addi-tion jobsite a little after 8 in themorningwearing a sign whichread: "ON STRIKE, NO CONTRACT, IRON WORKERSLOCAL NO. 606, 1716 EAST LINCOLN, WICHITA,KANSAS, AF of L-CIO."The jobsite was located on the northeast corner of theintersection of First and Jefferson Streets in Hutchinson. Thecourthouse on which the addition was being built fronted onFirst Street. The service and delivery entrance to the jobsitewas at an alley which opens onto Jefferson Street. The side-walk, next to the project site on Jefferson Street was blockedby a barricade. On August 10, and again on August 11, thepicket walked in the streetalongthe side of the project facingJefferson Street.On August 12, the words "Foy Const. Co." were added atthe top of the picketsign, and the picketing continued on analmost daily basis through October 1, although on some daysthe picket did not stay at the jobsite for the fullday.FromAugust 12 through October 1, the picket walked along Jeffer-son Street approximately 70 to 75 percent of the time, and therest of the time he walked along First Street in front of theproject.On August 12, Brown, the Employer's vice president, wasat the jobsite and saw Cole, who was picketing that day.Brown asked Cole what he was doing there. Cole replied thathe was short of manpower and had to picket himself. Coleasked where Foy was, and Brown replied that he was some-where in Colorado. Cole stated that he guessed Foy's businessthere was more important than what was happening at thejobsite. They had no further conversation. No representativeof the Employer had further contact with Cole or Respondentthereafter.On the first day of the picketing a laborer and two carpen-ters and an undisclosed number of electricians left the job. OnAugust 20, two other employees left the jobsite, and plumbersalso did not work behind the picket line. None of the trades-men returned to work until after the picketing ended. Onthree occasions, drivers refused to deliver materials to thejobsite, and the Employer made arrangements to bring themto the site with its own employees. Other deliveries weremade with the drivers parking their trucks in the street nextto the jobsite' and leaving them while the Employer's em-ployees unloaded them.B.Concluding FindingsSection 8(b)(7)(C) makes it an unfair labor practice for alabor organization to picket any employer with an object offorcing or requiring the employer to recognize or bargainwith a labor organization as the representative of his em-ployees where the picketing has been conducted without arepresentation petition being filed within a reasonable periodof time not to exceed 30 days from the commencement of thepicketing,unlessthe labor organization is currently certifiedas the representative of the employees. By proviso this sectionexempts from its scope picketing for the purpose of truthfullyadvising the public that an employer does not employ mem-bers of, or have contract with, a labor organization,unless aneffect of the picketing is to induce any individual employedby any other person in the course of his employment not topick up, deliver, or transport any goods or not to perform anyservices.The principalissuein this case is whether the picketingwhich started at the courthouse addition jobsite on August 10and continued through October 1 was for a proscribed objectof recognition or bargaining. The General Counsel andCharging Party contend that the object of the picketing wasto force or require the Employer to recognize and bargainwith Respondent as representative of its metal building divi-sion employees.There are factors present which support this contention.Thus, the sign carried at the jobsiteat all timesindicated thatRespondent was on strike because it had no contract with theEmployer. While Respondent had a contract covering per-formance of ironwork at the jobsite, the legend on the signwas nonetheless meaningful in the light of the interest ex-pressed by Respondent's businessagent in representing theemployees of the Employer's metal building division whowere not covered by a contract at the time of the picketing.It is true that in 1967 Cole had indicated that he would waituntil the Employer's competitors in the metal building busi-nesswere organized before asking the Employer to extendrecognition for these employees. However, approximately amonth before the picketing started Cole visited' Foy and ex-pressed interest in a contract with additional coverage anddiscussed the metal building division employees. The matterwas temporarily resolved by agreement to proceed for thetime being on the basis of the existing stipulation, but Coleindicated that he would talk with his attorney and be back ina few weeks. Several weeks later the picketing started.Respondent contends that the evidence is not sufficient toestablish an unlawful object of the picketing and that it showsinstead that the object of the picketing was to protest viola-tions of its contract with the Employer covering the perform-ance of ironwork at the jobsite. Although there is evidencethat before the picketing began Cole became concerned overthe performance of ironwork on the job by supervisors andthe discharge of ironworker Harold after only 1 day on thejob, the circumstances of the picketing are more consistentwith the object urged by the General Counsel and Employerthan with the protest over contract violations urged by Re-spondent. The contract stipulation covering the job bound theEmployer and Respondent to the terms of the existing AGCof Wichita, Inc., contract. That contract contained a four-step grievance procedureculminatingin binding arbitrationby a neutral arbitrator. Although Cole mentioned his concernover bothallegedcontract violations to Foreman Goss andmentioned to the Employer's Vice President Brown that hehad never had complaints about Harold before, even if theseconversations are most liberally construed as grievances,there is no evidence of any further attempt to process griev-ances over these matters through the procedure, and Cole didnot communicate further with the Employer about these mat-ters during the period between Brown's last attempt to havean ironworkersentto the job and thebeginningof the picket-ing. If the picketing were aimed at protesting contract viola-tions, one would expect at the veryleastthat before it com-menced more affirmative efforts would have been made toutilize the contractual procedures to remedy the alleged vio-lations. Instead, Respondent started to picket with no ad-vance communication or even subsequent communication ofitspurpose, utilizinga signwhich stated the absence of acontractas its causerather than any alleged contract viola-tion.Admittedly, Respondent was handicapped in the presenta-tion of its defense by the demise of Cole shortly before thehearing.But it isnot necessary to rely solely upon the conver-sations between Cole and the Employer's representatives todraw the inference that the picketing had an organizationaland recognitional objective. The sign carried in itself supports IRON WORKERSLOCAL 606587that inference.' It is also significant that despite the fact thatthe picketing continued for close to 2 months, January, whowas president of Respondent at the time of the picketing andsucceeded Cole as its business agent, testified that Cole nevertold him the purpose of the picketing, and no other evidencewas adduced to show that Cole ever discussed the purpose ofthe picketing with anyone. In normal experience picketingwith a sign like that used by Respondent in this case andunaccompanied by any other communication of its purposeis usually encountered where an object of the picketing is togain recognition and bargaining and not where its object is tosecure redress of contractual grievances.Accordingly, I conclude from the wording of the sign car-ried by the picket and the circumstances set forth above thatan object of the picketing at the courthouse addition jobsitewas to secure recognition and bargaining for the Employer'sunrepresented metal building division employees.'The evidence also shows that Respondent was not the cer-tified representative of the Employer's metal building divisionemployees and that no petition was filed within a reasonabletime following commencement of the picketing.'The evidence shows further that much of the picketingoccurred along the side of the project where the deliveryentrance was located and the sidewalk was obstructed, de-spite the availability of a sidewalk in front of the projectwhere informational picketing could have more easily takenplace. In addition, the evidence shows that the picketing notonly interfered with normal deliveries to the jobsite but thatit also caused employees in several trades to stop work at thejobsite for the duration of the picketing.Accordingly, I conclude that the picketing at the jobsitefrom August 10 to October 1 fell within the proscription ofSection 8(b)(7)(C) of the Act, was not'exempted from it asLocal Union 429, International Brotherhood of Electrical Workers,AFL-CIO (Sam M. Melson d/b/a Sam Melson, General Contractor),138NLRB 460.'An alternative explanation for the picketing suggested by Cole's ques-tions to Foy and Brown is that Cole remained under the impression that theEmployer had not signed a contract stipulation covering the courthouseaddition job and caused the Employer to be picketed to obtain the stipula-tion. However that object, also unlawful, is negated by the referral of Haroldto the job, the remission of a health and welfare fund payment to Respond-ent for Harold, and the stipulation at the hearing that there was a valid andbinding contract stipulation in effect for this job. In reaching the conclusionthat an object of the picketing was to secure recognition and bargaining forthe metal building division employees, I have not relied upon the refusal ofRespondent's counsel to testify when called as a witness by the GeneralCounsel. The cases relied upon by the General Counsel in urging that aninference be drawn from that refusal are not apposite. The General Counseloffered to prove that if counsel for the Respondent had testified, he wouldhave testified to an admission by Cole during an interview by counsel forthe General Counsel in the presence of Respondent's counsel The offer ofproof is not a substitute for enforcement of a subpena to compel Respond-ent's counsel to testify or for obtaining the requisite permission for counselfor the General Counsel to testify concerning the alleged admission.6In its brief Respondent has requested that judicial notice be taken of apetition in Case 17-RM-433, filed on August 27, 1970, by the Employer.Respondent does not contend that this petition was directed to the metaldivision employees but alleges to the contrary in its brief that in the repre-sentation proceeding it filed a motion to dismiss the petition on the groundthat the Employer had already granted recognition to Respondent by itsagreement with respect to the courthouse addition job. In addition it appearsthat no hearing or election was ever held and that withdrawal of the petitionwas permitted on request of the Employer on November 6, 1970. AlthoughI have taken notice of the petition I find in these circumstances that it doesnot constitute a defense to picketing aimed at securing recognition andbargaining for the metal building division employees. In this connection sothat the record will be complete I have received as Trial Examiner's Exhibits3, 4, 5, and 6 herein an Order To Show Cause dated February 10, 1971, andthe responses of the General Counsel, the Employer, and the Respondent,respectively.informational picketing,and therefore violated Section8(b)(7)(C).'IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of L. R.Foy Construction Co., Inc., described in section I, above,have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving foundthatRespondent has engaged in certain un-fair labor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act.CONCLUSIONS OF LAW1.L. R. Foy ConstructionCo., Inc., is an employer en-gaged in commerce or in industry affecting commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.2. IronWorkers Local Union No.606 is a labor organiza-tion within the meaning of Section2(5) of the Act.3. By picketingL. R. FoyConstruction Co., Inc., since onor aboutAugust 10, 1970, with an objectof forcing or requir-ing Foy to recognize or bargain with it as representative ofFoy's metal building division employees,without having fileda petition under Section 9(c) within a reasonableperiod oftime, Respondent engaged in unfair labor practices within themeaning of Section8(b)(7)(C) of the Act whichaffect com-mercewithin themeaning of Section 2(6) and(7) of the Act.Uponthe basis of the foregoing findings of fact,conclusionsof law,and the entirerecord,and pursuant to Section 10(c)of the Act,I hereby issue the following recommended:'ORDERRespondent, Iron Workers Local Union No. 606, its offic-ers, representatives, and agents, shall:1.Cease and desist from picketing or causing to be picketedL.R.Roy Construction Co., Inc., Hutchinson, Kansas,where an object thereof is forcing or requiring L. R. FoyConstruction Co., Inc., to recognize or bargain with saidRespondent as representative of its employees in circum-stances violative of Section 8(b)(7)(C) of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix."' Copies of said no-tice, on forms provided by the Regional Director for Region17, after being duly signed by Respondent's authorized repre-'LocalUnion429, International Brotherhood of ElectricalWorkers,AFL-CIO (Sam M. Melson), supra; Local 3, International Brotherhood ofElectricalWorkers, AFL-CIO (Jack Picoult),144 NLRB 58In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD." 588DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative, shall be posted by it immediately upon receiptFoy Construction Co., Inc., Hutchinson, Kansas, withthereof, and be maintained by it for 60 consecutive daysan object of forcing or requiring Foy to recognize orthereafter, in conspicuous places, including all places wherebargain with us as representative of Foy's employees innotices to members are customarily posted. Reasonable stepscircumstances violative of Section 8(b)(7)(C) of the Act.shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to saidRegional Director for posting by L. R. Foy Construction Co.,Inc., if willing, at all places where notices to its employees arecustomarily posted.(c) Notify the Regional Director for Region 17, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.1011 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 17, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed L. R.DatedByIRON WORKERSLOCALUNIONNo. 606(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610Federal Building, 601 East 12th Street, Kansas City, Mis-souri 64106, Telephone 816-374-5181.